Scates, C. J. The plaintiff was sued before a justice and judgment rendered against him on appeal to the circuit court, for $79.62, “ for his-as per the verdict,” etc., which had omitted to specify whether they found debt or damages. The proof shown in support of this finding, was the exemplification of a record of a court of common pleas in Knox county, Ohio, commenced before a justice of the peace there, before whom plaintiff appeared and defended, and afterward taken by appeal to the common pleas, where defendant here recovered a judgment for $60.00. The first and most important question presented is, the plaintiff’s right to go behind this judgment into the original cause of action, or is he concluded by this judgment? The act of congress under the constitution lias given this judgment the same force and effect as evidence in every state that it has in Ohio where rendered. Act 26 May, 1790; Rev. Stat. 1845, p. 624. While a judgment rendered without due notice or appearance, is a nullity (Bimeler v. Dawson et al., 4 Scam. R. 536), or without jurisdiction of the person or cause of action, yet where the court has jurisdiction of both, the judgment will be conclusive upon the parties. And this is as applicable to foreign as to domestic judgments. The doubt did not arise as to the principle of law, but whether the facts presented a case for its application to cut off plaintiff from denying the original cause of indebtedness. We are of opinion that the record is conclusive upon the plaintiff. The plaintiff was personally served and appeared before the justice of the peace in Ohio. Although no further service or appearance is shown in the common pleas, to which the cause was taken by appeal, and admitting that plaintiff could have shown that there was neither, yet the judgment rendered by the common pleas we think prima facie evidence of jurisdiction by appeal, and the plaintiff should rebut this presumption, by showing that the laws of Ohio required another service to the common pleas. This court has held that appeals from inferior to superior courts for the purposes of trials de novo, are unknown to the common law, and depend upon statutes. ' The Schooner Constitution v. Woodworth, 1 Scam. R. 512; yet in the case of Bimeler v. Dawson et al., the court say a service by-leaving a copy at party’s place of residence, is prima facie a good personal service in the common pleas of Ohio, for the court will presume the party to have been a citizen at the time that the court had jurisdiction, and the proceedings in conformity to the laws of the state are valid. The states have power to regulate these matters for themselves. Welch et al. v. Sykes, 3 Gil. R. 197. The presumption in their favor must prevail until the fact is shown to be otherwise. Boyden v. Fitch, 15 John. R. 140; Shumway v. Stillmam, 6 Wend. R. 449; Holt v. Alloway, 2 Blackf. R. 108; Thurber v. Blackbourne, 1 N. Hamp. R. 242; Buchanan, v. Rucker, 9 East. R. 192. The plaintiff offered to show that he left Ohio soon after the trial before the justice, and has not since returned there, and that he did not owe the debt. Had he first shown that by the laws of Ohio an appeal simply did not transfer and continue the cause in the common pleas without a new summons, he would have put himself in a position to go behind the judgment, into the original grounds of indebtedness. In original actions of debt in the circuit court, we have held that the jury in finding their verdict, and the court in the rendition of judgment, must distinguish between the debt and damages. 1 Scam. R. 406; 2 ibid. 565: 3 ibid. 96 ; 1 Gil. R. 670; 3 ibid. 475; 11 Ill. R. 452, 562; 12 ibid. 61; 14 ibid. 248. The doctrine has never been applied to proceedings on appeals, in which parties proceed on the merits, without pleadings, but according to the proofs, and very right. Where a technicality presents no vital and meritorious claim for tlie discovery of truth, and the furtherance of right and justice, it can have no enlargement of its sphere of action from us. We can see no advantage or detriment to the one party or the other in its application to this class of cases. The statute has required all matters of a nature to be consolidated, and which, when so done, do not exceed one hundred dollars, to be included in suits before justices. The bar may, doubtless, be as broad as the causes of action supposed to be litigated. It is immaterial whether the recovery be of debt or damages.1 It might be otherwise and questionable, where the party pleads specially and in writing. The record ought to show that the debt or damage declared for was recovered. If not, a difficult question of identity of causes might arise on a second suit. There is a show of reason, at least, in support of the rule as laid down, being conformable to the strict rules of pleading at the common law by which we are governed. But we can find no show of reason to support its extension and application to pleadings ore terms before justices. Judgment affirmed.